Citation Nr: 1144761	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-24 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for neck condition.  

2.  Entitlement to an effective date prior to June 26, 2006, for service connection of posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for back condition.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, January 2008, and March 2008 rating decisions.  A November 2006 rating decision denied entitlement to service connection for residuals, neck strain because the evidence submitted was not new and material.  In December 2006 the Veteran filed a Notice of Disagreement with that rating decision.  A July 2007 Statement of the Case was sent to the Veteran and he perfected his appeal in July 2007 when he filed his VA Form-9.  

A January 2008 rating decision denied service connection for a back condition.  The Veteran filed a Notice of Disagreement in July 2008.  The Veteran was provided with a Statement of the Case in July 2010 and the Veteran perfected his appeal in August 2010 when he filed his VA Form-9.  

A March 2008 rating decision assigned an effective date of June 26, 2006, for grant of the Veteran's service-connected PTSD.  The Veteran was provided with a Statement of the Case in July 2010 and the Veteran perfected his appeal in August 2010 when he filed his VA Form-9.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

Initially, in July 2007, the Veteran requested a BVA hearing at a local VA office on his VA Form-9 in connection with his petition to reopen a claim for service connection for neck condition.  In a January 2008 letter the Veteran indicated he would prefer a videoconference hearing at the Philadelphia RO instead of a hearing before a member of the traveling section of the Board of Veterans' Appeals.  From a review of the claims file, it does not appear that the Veteran was ever scheduled for such a hearing.  

Subsequently the Veteran requested (in two separate August VA Form-9's) that he be scheduled for a BVA hearing at a local VA office in connection with all three appeals listed on the title page.  

Upon remand the RO should clarify with the Veteran whether he would prefer a videoconference hearing at the Philadelphia RO or a hearing before a member of the traveling section of the BVA.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board and videoconference hearings between the RO and the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the purpose of ascertaining whether the Veteran would like a video conference hearing at the Philadelphia RO or a hearing before a member of the traveling section of the BVA.  

2.  Thereafter, the RO should schedule the Veteran for either a videoconference or Travel Board hearing before a Veterans Law Judge at the earliest available opportunity.  

The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


